DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5-20, and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to disclose all of the features of the independent claim, including a central channel that is coaxial with the second rotational axis and extends entirely through the crank shaft; and a diameter of the central channel varies along the second rotational axis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/            Primary Examiner, Art Unit 3647